Title: From Thomas Jefferson to George Jefferson, 6 September 1805
From: Jefferson, Thomas
To: Jefferson, George


                  
                     Dear Sir 
                     
                     Monticello Sep. 6. 05.
                  
                  Will you be so good as to send me immediately 3. dozen bottles of Syrup of punch? if boats are coming it will come safer tho’ slower by them. if not, let it be sent by the stage; or one half by the stage & the other by the boats as you think best. accept affectionate salutations
                  
                     Th: Jefferson 
                     
                  
                  
                     P.S. I drew on you Aug. 18. in favr. Wm. Short for 500. D.
                  
               